Case: 15-15252    Date Filed: 09/27/2016   Page: 1 of 5


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-15252
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 4:14-cv-01298-JHE



DENNIS WILLIAMS, JR.,

                                                                Plaintiff-Appellant,

                                      versus

SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,

                                                              Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                               (September 27, 2016)

Before TJOFLAT, MARTIN and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Dennis Williams appeals the district court’s order affirming the final

decision of the Commissioner of the Social Security Administration denying his
              Case: 15-15252     Date Filed: 09/27/2016    Page: 2 of 5


application for supplemental security income benefits. Williams alleges that he is

disabled due to back problems, numbness in his extremities, and depression. The

administrative law judge (“ALJ”) determined that Williams was not disabled

during the period between November 30, 2010, and August 21, 2012. Williams

makes three arguments on appeal. He first argues that the ALJ improperly rejected

the opinions of two consultative doctors and substituted his own opinion for theirs.

Williams also argues that the ALJ erred in determining that his depression was not

severe and in failing to include limitations due to depression in his residual

functional capacity (“RFC”) assessment. Williams finally argues that the ALJ’s

denial of disability was not supported by substantial evidence due to the errors

alleged in his first two arguments.

                                           I.

      Williams first argues that the ALJ improperly rejected the consultative

opinions of Dr. David Wilson and Dr. Sathyan Iyer without good cause or valid

explanation. He alleges that the ALJ improperly substituted his own opinion for

the opinions of Dr. Wilson and Dr. Iyer.

      We review de novo the legal principles on which the ALJ’s opinion is based,

and we review the resulting decision to determine whether it is supported by

substantial evidence in the record. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th

Cir. 2005) (per curiam). “Substantial evidence is . . . such relevant evidence as a

                                           2
                Case: 15-15252   Date Filed: 09/27/2016   Page: 3 of 5


reasonable person would accept as adequate to support a conclusion.” Id. The

person seeking social security benefits bears the burden of proving that he is

disabled. Id.

      In reviewing the medical evidence in a claimant’s case, the ALJ is required

to “state with particularity the weight he gave the different medical opinions” and

his reasons for assigning that specific weight. Sharfarz v. Bowen, 825 F.2d 278,

279 (11th Cir. 1987) (per curiam). “[T]he ALJ may reject any medical opinion if

the evidence supports a contrary finding.” Id. at 280.

      The ALJ did not err in according “[s]ome weight” to Dr. Iyer’s opinion. The

specific medical problems noted in Dr. Iyer’s opinion are not inconsistent with the

ALJ’s RFC assessment of Williams’s physical limitations. The Iyer opinion also

indicated that Williams could have some nonspecific impairment of various

functions, which is not inconsistent with the ALJ’s inclusion of some limitations in

those areas of Williams’s RFC assessment.

      Substantial evidence also supports the ALJ’s decision to give no weight to

Dr. Wilson’s opinion. Dr. Wilson’s opinion was based on a one-time evaluation

and not a longitudinal history of treatment for depression. This evaluation was

also inconsistent with the other medical evidence, including notes from Williams’s

treating physician (to which the ALJ accorded “great weight given the nature and




                                          3
               Case: 15-15252     Date Filed: 09/27/2016    Page: 4 of 5


extent of his treating relationship”) that indicate he only sporadically complained

of depression and was not on a long-term treatment plan for depression.

                                          II.

      Williams next argues that the ALJ erred in determining that his depression

was not severe because the ALJ failed to acknowledge that impairments must be

slight in order to be considered nonsevere. He also asserts that the ALJ erred in

failing to include limitations due to the effects of his depression in his RFC

assessment.

      In evaluating disability claims, the ALJ uses a five-step, sequential

evaluation process to determine whether a claimant is disabled. Winschel v.

Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). The second step of

this process requires the ALJ to determine “whether the claimant has a severe

impairment or combination of impairments.” Id. At this step, an impairment is not

considered severe “only if the abnormality is so slight and its effect so minimal

that it would clearly not be expected to interfere with the individual’s ability to

work, irrespective of age, education or work experience.” McDaniel v. Bowen,

800 F.2d 1026, 1031 (11th Cir. 1986).

      The ALJ did not err in his decision about the severity of Williams’s

depression or in the limitations included in the RFC assessment. The only

evidence supporting Williams’s claim that his depression qualified as a severe

                                           4
              Case: 15-15252    Date Filed: 09/27/2016   Page: 5 of 5


impairment was Dr. Wilson’s report. The ALJ was free to reject this report

because it was not consistent with rest of the medical evidence, including the

treatment notes by Williams’s treating physician. Further, the ALJ took into

account Williams’s medically determinable mental impairment in establishing

limitations in the RFC assessment, and found that Williams had only “mild”

limitations based on this impairment.

                                        III.

      Finally, Williams’s argues that the ALJ’s decision was not supported by

substantial evidence because of the errors discussed in his first two arguments on

appeal. Because our examination of these two arguments revealed no error,

Williams’s argument about substantial evidence must also fail. We affirm the

decision of the Commissioner of the Social Security Administration denying

Williams’s application for supplemental security income benefits.

      AFFIRMED.




                                         5